Title: From James Madison to the Senate, 6 January 1817
From: Madison, James
To: Senate


        
          January 6th. 1817
        
        I nominate
        
          
            Shubael Butterfield
            of
            New Hampshire
          
          
            Thomas G. Chase
            ″ Massachusetts
          
          
            Robert Lyman
            ″ Ditto
          
          
            William Brown
            ″ New York
          
          
            Edwin B. Newton
            ″ Ditto
          
          
            John H. Duncan
            ″ Pennsylvania
          
          
            Elijah J. Weed
            ″ Ditto
          
          
            Augustus de Rumford
            ″ Delaware
          
        
        to be Second Lieutenants in the Marine Corps.
        
          James Madison
        
       